UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett M cK inley D irksen U nited States C ourthouse                            O ffice of the C lerk
        R oom 2722 - 219 S. D earborn Street                                    Ph on e: (312) 435-5850
               C hicago, Illinois 60604                                         w w w .ca7.u scou rts.gov




                                                         ORDER
  August 20, 2009




By the Court:

ROBERTO CRUZ-MAYAHO,                                             ]   Petitions for Review of
        Petitioner,                                              ]   an Order of the Board of
                                                                 ]   Immigration Appeals.
Nos. 08-3068 and 08-3873                                 v.      ]
                                                                 ]   No. A98-501-242
ERIC H. HOLDER, JR., Attorney                                    ]
General of the United States,                                    ]
        Respondent.                                              ]




Upon consideration of the RESPONDENT’S MOTION TO AMEND, filed on
August 18, 2009, by counsel for the respondent,

IT IS ORDERED that the motion is GRANTED. The court’s final order that issued on
August 11, 2009, is AMENDED to reflect that the petitioner’s A-number is A098-501-242.




  form name: c7_Order_BTC (form ID: 178)